DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a closing mechanism” in claim 13;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the closing mechanism appears to be drawn to a punch-out or known equivalents (paragraph [0007]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the claim depends from claim 12 which recites “the system of claim 5 further comprising one or more drains” which renders claim 13 indefinite as claim 13 recites “the drains.” As claim 12 does not positively recite a plurality of drains, the recitation the drains in claim 13 is unclear as to how many drains are being claimed. For the purposes of examination the Examiner will interpret the claim to mean that the closing mechanism for selectively opening or closing the one or more drains. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barbely (US 2016/0123682 – previously cited) in view of Kashihara (US 2015/0071775). 

Regarding claim 1, Barbely teaches an air handling system (Title, 100, see Figs. 1A, 1B) comprising a coil module (50, Fig. 1A, 1B, see paragraph [0064]), a fan module (50, Fig. 1A, 1B, see paragraph [0064]), and an electronics module (60, Fig. 1A, 1B, see paragraph [0064]), 
wherein each of the coil module, fan module, and electronics module comprises an exterior wall (see Fig. 1A, each module has an exterior wall on the front of the assembly), and further wherein each of the coil module, fan module, and electronics module, along with each module’s respective exterior wall, are each configured to be independently installed or removed from the system as a single respective unit (see Fig. 1B which shows the AHU when the access panel is removed, see paragraph [0063] which notes that when the access panel is removed the elements in the air passageway can be accessed, thus allowing one the ability to independently install or remove the elements from the system).  
Barbely does not specifically teach that each of the coil module, fan module, and electronics module, along with each module’s respective exterior wall, are each configured to be independently installed or removed from the system as a single respective unit. Barbely does teach that the exterior wall of the modules can be removed which can allow one access the elements from the system (see Fig. 1B, see paragraph [0063]).
Kashihara teaches an air conditioner (Kashihara, Title) which features a fan unit (Kashihara, 1A, Fig. 8A, paragraph [0072]) and a heat exchange unit (Kashihara, 1B, Fig. 8A, paragraph [0072]), wherein each unit has their own respective exterior wall (see Kashihara, the casing covering each unit in Fig. 8A at least, the casing is defined as an exterior wall, and at least one of the sides of the casing in Fig, 8A can be defined as the exterior wall) and is separately assembled and coupled to each other (Kashihara, paragraph [0073]) which allows for each unit to be independently installed or removed as a single unit (Kashihara, see Fig. 8A, paragraph [0073] 

Regarding claim 2, Barbely as modified teaches the system of claim 1, wherein the fan module comprises a fan that causes air to flow through the system (see Barbely, 40, Fig. 1A, 1B, see paragraph [0066]).  

Regarding claim 14, Barbely as modified teaches the system of claim 1, wherein the system is configured to be selectively installed both horizontally and vertically (see Barbely, Fig. 1A-1B which shows the system installed vertically, the system is capable of being installed in a horizontal nature as well as it only requires adjusting the orientation of the system).

Regarding claim 15, Barbely as modified teaches the system of claim 1, wherein the system is configured to be selectively installed in any orientation between horizontal and vertical (see Barbely, Fig. 1A-1B which shows the system installed vertically, the system is capable of being installed in a horizontal nature as well as it only requires adjusting the orientation of the system).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view of Kashihara, as applied to claim 1, further in view of Lu (US 2018/0364773 – previously cited).

Regarding claim 3, Barbely as modified teaches the system of claim 1, but does not teach that the electronics module is installed within the fan module or the coil module. 
Lu teaches that it is common to dispose a fan adjacent to electronic components (Lu, see paragraph [0003]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely with installing the electronic module within the fan module, as Lu teaches it is common to place a fan adjacent to electronics for heat dissipation (Lu, see paragraph [0003]). 

Regarding claim 7, Barbely as modified teaches the system of claim 5 wherein the electronics module comprising the first diameter (see Barbely. Fig. 1A, 1B which shows the sections having a first diameter defined by the length of 25). 
Barbely does not teach wherein the electronics module is configured to be installed adjacent the fan module. 
Lu teaches that it is common to dispose a fan adjacent to electronic components (Lu, see paragraph [0003]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely with installing the electronic module within the fan module, as Lu teaches it is common to place a fan adjacent to electronics for heat dissipation (Lu, see paragraph [0003]). 
Barbely as modified does not teach the electronics module has a tubular shape. 
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Barbely as modified regarding the shape of the electronics module. In essence, Barbely as modified considers the electronics module having a shape. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the shape of the electronics module can only be arranged in a finite combination as follows: (A) a rectangular shape (B) a tubular shape, or (C) a variation between the two but with a general polygonal shape. As per (3), one of ordinary skill in the art would recognize that changing the shape of the electronics module will not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, an electronics module is depicted in the prior art of Barbely will continue to operate regardless of the shape of the modules. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B) and (C) can be done with a reasonable expectation of success. This is supported by the fact that Barbely as modified has an electronics module as claimed with a shape associated therewith. As per (4), one of ordinary skill in the art would recognize that choosing a shape for the electronics module can be done as a matter of routine optimization, in order to achieve a configuration where the system can be modified with the specifics of space consideration of where the system is installed in mind.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Barbely as modified and to have modified them by having an electronics module with a tubular shape, as a matter of choosing a finite number of predictable solutions, in order to achieve a desired shape based on the installation requirements of the system. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view of Kashihara, as applied to claim 1, in view of Teron (US 2013/0168041).

Regarding claim 4, Barbely as modified teaches the system of claim 1, but does not specifically teach the coil module further comprises an evaporator coil disposed inside the exterior wall and along an outer-perimeter area of the module for conditioning air flowing through the coil module.  
Teron teaches an HVAC duct (Teron, Abstract) which features a cooling coil disposed within an exterior wall to cool air flowing through the duct (Teron, 130, Fig. 1, see paragraph [0062], the Examiner notes that 130 is along an outer-perimeter of the wall). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely as modified with a coil disposed inside an exterior wall, as taught by Teron, in order to maximize airflow within the system by reducing the number of components that can interrupt airflow. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view of Kashihara, as applied to claim 1, alone.

Regarding claim 5, Barbely as modified teaches the system of claim 1 wherein the coil module and fan module have a first diameter (see Barbely, Fig. 1A, 1B which shows the sections having a first diameter defined by the length of 25).  
Barbely as modified does not teach that the coil and fan module have a tubular shape. However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Barbely as modified regarding the shape of the coil and fan module. In essence, Barbely as modified considers the coil and fan module have a shape. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the shape of the electronics module can only be arranged in a finite combination as follows: (A) a rectangular shape (B) a tubular shape, or (C) a variation between the two but with a general polygonal shape. As per (3), one of ordinary skill in the art would recognize that changing the shape of the electronics module will not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, there are a coil and fan module depicted in the prior art of Barbely will continue to operate regardless of the shape of the modules. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B) and (C) can be done with a reasonable expectation of success. This is supported by the fact that Barbely as modified has a coil and fan module as claimed with a shape associated therewith. As per (4), one of ordinary skill in the art would recognize that choosing a shape for the coil and fan module can be done as a matter of routine optimization, in order to achieve a configuration where the system can be modified with the specifics of space consideration of where the system is installed in mind.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Barbely as modified and to have modified them by having a coil and fan module with a tubular shape, as a matter of choosing a finite number of predictable solutions, in order to achieve a desired shape based on the installation requirements of the system. 



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view of Kashihara, as applied to claim 1, further in view of Anderson (US 4,735,235 – previously cited).

Regarding claim 6, Barbely as modified teaches the system of claim 5 but does not teach the first diameter corresponds to a diameter of duct work connected to the system. Anderson teaches an insulated duct system (Anderson, Title) which teaches that ducts of different diameters can be selected for different segments (Anderson, col. 6, lines 56-60) and further teaches connecting a duct at an equal diameter to the element the duct is connected to (Anderson, shown in at least Fig. 15). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely as modified with duct work that has a diameter equal to its connection with the system, as taught by Anderson, in order to allow for smooth flow of air in the system. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view of Kashihara, as applied to claim 5, further in view of Warburton (US 2003/0141043 – previously cited).

Regarding claim 8, Barbely as modified teaches the system of claim 5, but does not teach the coil module comprises a composite material. Warburton teaches a heat exchanger comprised of a composite material with high temperature capability (Warburton, paragraph [0003]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely as modified with the use of a heat exchanger comprising a composite material, as taught by Warburton, in order to use a high temperature capable material (Warburton, paragraph [0003]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view of Kashihara, as applied to claim 5, further in view of Rathje (US 2012/0178877).

Regarding claim 9, Barbely as modified teaches the system of claim 5, but does not teach the coil module comprises an inner surface, and the inner surface comprises a water-resistant coating.  
Rathje teaches that it is advantageous for heat exchange equipment to have coating resistant to water in order to inhibit growth of mold (Rathje, paragraph [0029]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely as modified with water resistant coating on the inner surface of the coils, as Rathje teaches the that it is advantageous for heat exchange equipment to have coating resistant to water in order to inhibit growth of mold (Rathje, paragraph [0029]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view of Kashihara and Rathje, as applied to claim 9, further in view of Maruyama (US 2019/0126428 – previously cited).

Regarding claim 10, Barbely as modified teaches the system of claim 9, but does not teach the water-resistant coating is a rubberized coating. Maruyama teaches a heat exchanger with flow passages (Maruyama, paragraph [0009]) which contain a water repellant material which comprises rubber (Maruyama, paragraph [0012]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely as modified with the teaching of using a rubberized coating for water resistance, as taught by Maruyama, as Barbely as modified already teaches a water repellant coating, therefore making the use of a rubber coating obvious to try in order to assess its benefits.   

Regarding claim 11, Barbely as modified teaches the system of claim 9, but does not teach the water-resistant coating is a composite material. Maruyama teaches a heat exchanger with flow passages (Maruyama, paragraph [0009]) which contain a water repellant material which comprises rubber (Maruyama, paragraph [0012], the Examiner has taken the interpretation that rubber applies as composite material as paragraph [0012] notes material made of multiple elements which suffices for a broad definition of “composite”). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely as modified with the teaching of using a composite material for water resistance, as taught by Maruyama, as Barbely as modified already teaches a water repellant coating, therefore making the use of a composite material obvious to try in order to assess its benefits.   

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view of Kashihara, as applied to claim 5, further in view of Anderson (US 2008/0073802).

Regarding claim 12, Barbely as modified teaches the system of claim 5, but does not teach that the system comprises one or more drains. Anderson teaches a humidifier which features a drain valve for allowing water to drain (Anderson, paragraph [0035]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing ate, to provide Barbely as modified with a drain, in order to prevent harmful build up of liquid in the system. 

Regarding claim 13, Barbely as modified teaches the system of claim 12, wherein the one or more drains comprise a closing mechanism for selectively opening or closing the drains (Anderson, 48, see paragraph [0035]).

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
Applicant first argues that the 35 USC 112 rejections should be withdrawn in light of amendment to claims 3 and 13. The Examiner agrees, and the rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/            Examiner, Art Unit 3763